Order of Appellate Term unanimously affirmed, with costs. It is undisputed that at the time of the alleged agreement, the appellants owed Nulin Co., Inc., and Morris Levin the sum of $9,700. It is also undisputed that in paying to Bloise & Praino the sum of $5,000, wMch was due from Levin and Nulin Co., Inc., to Bloise & Praino, the indebtedness of the appellants to Levin arid Ms company was reduced by this amount, leaving a balance of about $4,700 due from the appellants to Levin and Nulin Co., Inc. If upon the appellants mating this payment to Bloise & Praino, Levin and Ms company promised to return the two notes in suit which had a valid inception and were in the hands of the plaintiff as a holder in due course, there was no obligation to do so and the promise was nudum pactum. There was, therefore, no issue to be tried, even assuming that Levin made the promise asserted. Hence, *731the motion for summary judgment was properly granted. Rich, Young, Kapper and Tompkins, JJ., concur; Lazansky, P. J., concurs in result.